ORDER
PER CURIAM.
Richard Oliver Pollard appeals the Nunc Pro Tunc Judgment Decree for Dissolution of Marriage dissolving his marriage to Anne Justine Brown-Pollard. The judgment divided marital property, awarded custody of Emeline, the parties’ minor daughter, to Ms. Brown-Pollard and supervised visitation to Mr. Pollard, and ordered Mr. Pollard to pay child support and *187maintenance to Ms. Brown-Pollard. Mr. Pollard presents four points on appeal. First, he claims the trial court erred in ordering his parenting time with the marital child be supervised. Second, he claims the trial court erred in awarding Ms. Brown-Pollard sole legal custody of the marital child. Third, he claims the trial court erred in awarding Ms. Brown-Pollard sole physical custody of the marital child. Finally, he claims the trial court erred in awarding Ms. Brown-Pollard periodic modifiable maintenance. All points are denied, and the judgment of the trial court is affirmed. Rule 84.16(b).